Title: To Alexander Hamilton from Caleb Gibbs, 21 January 1799
From: Gibbs, Caleb
To: Hamilton, Alexander


          
            Dear Sir
            Boston January 21st. 1799
          
          Having observed a list of appointments in which my name was not inserted has filled me with disquieting apprehensions lest for some reason or other it may be entirely omitted.
          Although it was the opinion of some of my freinds that I might have rested securely on the honorable testimonials of services during the late war from General Washington and other respectable characters which were transmitted the Secretary of war, yet in a matter of so much moment, I Judged it expedient to repair to Philadelphia for the purpose of renewing my respects to General Washington and yourself personally and to endeavor to obtain if not possitive assurances get some evidence which would prevent or remove all uneasiness as to the certainty of an appointment.
          And in fact such was the sort of approbation I received both from General Washington and yourself that all my doubts were removed, and I returned to this place impressed with the belief that I should not be neglected. But with the additional chagreen of having performed an unpleasant and expensive Journey, I found that my hopes deceived me.
          Under the circumstances of the case I flatter myself that I may be permitted without offence to appeal to your freindship in order to obtain the regiment I solicit.
          The state of my mind in consequence of an unsuccesful application supported by the documents of General Washington and other Officers of rank may be imagined, and therefore is unnecessary to be further Explained.
          It is not for me to arraign the policy which has dictated a different choice. a comparison of myself with others is a circumstance too delicate to be made—
          Great has been the disappointment of several Officers in this quarter, and since the appointments have been announced several have wrote to the President and other public characters on the subject—Major Rice I know sent off on saturday last a long letter to the President, and I beg of you the favour to  drop  Him a  line in my behalf to meet M. R.s. Mrs. G. is quite sick in consequence of what has happened to me. I solicit a line from you & let me know my fate. be candid, be still my freind—
          With great regard I have the honor to be Dr. Sir, Your most Obedient humble servant
          
            Caleb Gibbs.
          
          The Honble. Major General Hamilton New York.
        